Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden to consider all claims in a single application.  This is not found persuasive because restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct as discussed in the restriction requirement, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search  queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022.

Specification

The disclosure is objected to because of the following informalities: Applicant describes a thermopile in various places throughout the specification particularly in paragraph [0038] as “Referring to FIG. 4, a pair of thermopiles 61, 63 are formed on the second dielectric layer 50. In some embodiments, the material of the thermopiles 61, 63 may include a P-type semiconductor (e.g., P-type heavily doped polysilicon) and an N-type semiconductor (e.g., N-type heavily doped polysilicon), respectively” so that the “thermopiles” 61 and 63 are each single N or P-type segments. The term thermopile however is generally used in that art to refer to a group of N and P-type segments collectively so that 61 and 63 should be described as for example –thermopile segments-- rather than thermopiles. At present for the purpose of examination the term thermopiles will be interpreted to only require thermopile segments.   
Appropriate correction is required.

Claim Objections

Claims 1, 4, 6-8 and 12 are objected to because of the following informalities:  the claims recite the term “pair of thermopiles” however Applicant describes a thermopile in various places throughout the specification particularly in paragraph [0038] as “Referring to FIG. 4, a pair of thermopiles 61, 63 are formed on the second dielectric layer 50. In some embodiments, the material of the thermopiles 61, 63 may include a P-type semiconductor (e.g., P-type heavily doped polysilicon) and an N-type semiconductor (e.g., N-type heavily doped polysilicon), respectively” so that the “thermopiles” 61 and 63 are each single N or P-type segments. The term thermopile is generally used in that art to refer to a group of N and P-type segments collectively so that the term “pair of thermopiles” should be changed to for example –pair of thermopile segments--. At present for the purpose of examination the term pair of thermopiles will be interpreted to only require a pair or thermopile segments.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by
Kropelnicki et. Al. (US 20190019838 A1 hereinafter Kropelnicki).

Regarding claim 1, Kropelnicki teaches in Fig. 2 with associated text a semiconductor device, comprising: 
a substrate 201 (Fig. 2); 
a semiconductor layer 241 disposed in the substrate (doped silicon layer Fig. 2, paragraph [0024]); 
a first dielectric layer 244 disposed on the semiconductor layer (silicon oxide protective layer Fig. 2, paragraph [0025]); 
a second dielectric layer 243 disposed on the first dielectric layer (Fig. 2, paragraph [0023]); and 
a pair of thermopiles (n and p-type segments of thermopile 250) disposed on the second dielectric layer (Fig. 2, paragraph [0027] and [0029]); 
wherein the first dielectric layer and the second dielectric layer form a chamber 260 (Fig 2, paragraph [0023]).  

Regarding claims 8, Kropelnicki teaches in Fig. 2 with associated text a semiconductor device, comprising: 
a substrate 201 having a chamber 260 (Fig 2, paragraph [0023]); 
a dielectric layer (244 and 243) surrounding the chamber (Fig. 2, paragraphs [0023] and [0025]); 
a semiconductor layer 241 disposed at a bottom of the dielectric layer (doped silicon layer Fig. 2, paragraph [0024]); and 
a pair of thermopiles (n and p-type segments of thermopile 250) disposed on the dielectric layer (Fig. 2, paragraph [0027] and [0029]).  

Regarding claims 2 and 10, Kropelnicki teaches the semiconductor layer is a heavily doped N-type semiconductor layer or a heavily doped P-type semiconductor layer (paragraph [0024]).  

Regarding claims 3 and 11, Kropelnicki teaches a concentration of the semiconductor layer is greater than 1E16cm-3 (1E21 cm-3  paragraph [0024]).  

Regarding claims 4 and 12, Kropelnicki teaches a material of the pair of thermopiles comprises an N-type semiconductor and a P-type semiconductor (paragraph [0029]).  

Regarding claims 5, Kropelnicki teaches the chamber is disposed in the substrate (Fig 2, paragraph [0023]).  

Regarding claims 6, Kropelnicki teaches a semiconductor element 220b disposed in the substrate and adjacent to the pair of thermopiles and the chamber (Fig. 2, paragraph [0018]).  

Regarding claims 7, Kropelnicki teaches the semiconductor element is separated from the pair of thermopiles and the chamber by the first dielectric layer and the second dielectric layer (an edge of the first dielectric layer and the second dielectric layer are between the chamber and the semiconductor element (Fig. 2) so that the semiconductor element is separated from the pair of thermopiles and the chamber by the first dielectric layer and the second dielectric layer).  

Regarding claims 9, Kropelnicki teaches the dielectric layer comprises: a first dielectric layer 244 disposed at sidewalls and a bottom of the chamber (silicon oxide protective layer Fig. 2, paragraph [0025]); and 
a second dielectric layer 243 disposed at a top of the chamber (Fig. 2, paragraph [0023]).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kropelnicki et. Al. (US 20160079306 A1) teaches in Fig. 3 a semiconductor device with a semiconductor layer 140 relevant to the claimed invention, Nam et. Al. (US 20140246749 A1) and Ikushima et. Al. (US 20050017276 A1) teach semiconductor devices relevant to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897